El Juez Asociado Señoe Aldkey,
emitió la opinión del tribunal.
' Saturnino Torres fué acusado y condenado por delito subsiguiente, de acuerdo con el artículo 56, inciso Io del Có-digo Penal porque el 28 de diciembre de 1922, en el Distrito Judicial de Humacao dió muerte ilegal en un arrebato de cólera al ser Rumano Donata Díaz, conocida por Donata Fontánez, disparándole un tiro de revólver; habiendo sido convicto en 17 de mayo de 1917 del delito de asesinato en segundo grado y condenado a reclusión perpetua, cuya sen-tencia le. fué conmutada por el Gobernador de esta Isla a veinte y cinco años de presidio el 18 de junio de 1921, no ha-biendo sido dicha sentencia revocada, anulada ni declarada sin lugar.
Alega el apelante en el primer motivo de su recurso que el veredicto, que rindió el jurado en cuanto a su defensa de haber estado expuesto por el mismo delito es contrario a •los hechos y a la ley.
En 1924 el apelante fué acusado por un gran jurado del delito de asesinato por haber dado muerte ilegal a Donata Díaz y habiendo sido convicto y condenado por ese delito interpuso recurso de apelación para ante este Tribunal Supremo. En 26 de mayo de 1926 lo resolvimos revocando la sentencia apelada y absolviendo al acusado por los motivos consignados en la opinión que con tal motivo fué escrita (34 D.P.E. 300). De ella aparece que a pesar de las obje-ciones hechas por el acusado en ese juicio fué admitida *607prueba tendente a demostrar que la interfecta era Donata Fontánez; que al terminar el juicio, la corte permitió al fiscal que hiciera una enmienda a la acusación por virtud de la cual después de las palabras “Donata Díaz” se insertaron las palabras “conocida por Donata Fontánez”: y que no bubo prueba tendente a demostrar que la interfecta fuera conocida alternativamente como se alegaba. En vista de esos hechos declaramos entonces que la enmienda hecha por el fiscal era de fondo, que no debió ser permitida y que hubo un fracaso en la prueba pues no se demostró que el acusado hubiera sido agente en el acto de dar muerte a Donata Díaz.
En vista de los hechos expuestos la única cuestión a resolver en este caso es si habiendo sido revocada la senten-cia anterior a instancia y por recurso del acusado puede éste alegar ahora que estuvo expuesto a sufrir condena por aquella acusación y que por eso no puede ser juzgado nue-vamente por la muerte de Donata Díaz, conocida por Donata Fontánez.
Es regla bien establecida por un gran número de deci-siones que se citan en 16 C. J. 262, párrafo 437, entre las que figura la de la Corte Suprema de los Estados Uni-dos en el caso de Murphy v. Massachusetts, 177 U. S. 155, que un acusado está impedido de alegar una convicción anterior • cuando ella ha sido revocada en recurso por él esta-blecido. En el caso de Murphy, supra, dijo la Corte Su-prema lo siguiente: “Al establecer su primer recurso el apelante en error voluntariamente aceptó el resultado, y está bien establecido que una persona convicta no puede por su propio acto hacer desvanecer el peligro (jeopardy) en que se encuentra y luego alegarlo como obstáculo al acusársele de nuevo.” “. . . es muy claro que un acusado que soli-cita que se deje sin efecto una acusación contra él, puede ser juzgado de nuevo mediante la misma acusación o por una nueva, por el mismo delito de que fué convicto.”
El caso de People v. Oreileus, 79 Cal. 178, es bastante análogo al presente, pues habiendo sido acusado Oreileus del *608delito de acometimiento y agresión con arma mortífera en la persona de Fernida Lnnier, en el juicio resultó que el agredido se llamaba Trinidad Sánchez, sin que fuera cono-cido o llamado con el nombre de Fernida Lunier, y el ju-rado, a petición del acusado, lo absolvió por la diferencia entre la acusación y la prueba. Fué acusado nuevamente de haber cometido ese delito en la persona de Trinidad Sán-chez y habiendo sido declarado culpable apeló sosteniendo su alegación de haber estado antes en peligro de ser conde-nado por el mismo delito, pero fundándose la corte en el artículo 1021 del Código Penal, igual al 167 de nuestro Có-digo de Enjuiciamiento Criminal, rechazó esa alegación y confirmó esa sentencia. Ambos artículos, en lo necesario dicen así: “Si el acusado hubiere sido anteriormente absuelto por existir divergencia entre la acusación y la prueba . . . esto no constituirá absolución del mismo.”
Y en el caso de People v. McNeally, 17 Cal. 333, se de-claró que cuando un acusado es absuelto porque existe dife-rencia entre la acusación y la prueba, siendo la diferencia de tal naturaleza que legalmente es imposible una condena, él no ha estado expuesto (jeopardy) de acuerdo con la Cons-titución y no puede alegar su anterior absolución como im-pedimento para una segunda acusación.
En el caso que entonces decidimos el acusado fué conde-nado por haber matado a Donata Fontánez, y por eso fué revocada la sentencia dictada contra él, por lo que no puede alegar con éxito que antes fué expuesto por haber matado a Donata Díaz.
El segundo motivo del recurso se funda en que al terminar el fiscal su prueba la corte debió absolver perentoriamente al apelante por no haber presentado prueba el fiscal de las alegaciones de su acusación en que se dice que la sentencia de reclusión perpetua dictada en 1917 contra el apelante no ha sido revocada, anulada ni declarada sin lugar y que el día 18 de junio de 1921 fué conmutada por el Gobernador de Puerto Eico a la de 25 años de presidio.
*609Habiendo probado el fiscal la condena anterior no tenía necesidad de probar también lo qne babía alegado sobre los extremos antes dichos, pnes debe presumirse esa sentencia en toda su fuerza y vigor mientras no se pruebe lo contra-rio y por tanto era el acusado quien debía probar lo con-trario por ser materia de defensa para él. 16 C. J. 1343; State v. Rowan, 146 Pac. 374; Fall v. Commonwealth, 110 S. W. 425; State v. Findling, 144 N. W. 142.
En el tercer motivo se alega que hubo error en las instrucciones dadas por la corte al jurado porque omitió definir y explicar el delito por el cual se acusaba al apelante.
Creemos que la instrucción dada por la corte al jurado en ese particular es suficiente, pues les dijo lo que sigue:
“Estamos en presencia de nn caso por infracción al artículo 59,. inciso 1° del Código Penal, contra este acusado que responde al nom-bre de Saturnino Torres.
“Este delito, señores del Jurado, es un delito subsiguiente. Se-gún la ley, toda persona que realiza un delito y vuelve a cometer otro, esta reincidencia, esta repetición en el delincuente, es casti-gada en nuestro Código como un ca'so especial. El delito que nos ocupa es un delito( subsiguiente de homicidio, y por homicidio se entiende dar muerte ilegal a.un ser humano sin que medie malicia, y es de dos clases, voluntario e involuntario, 'siendo el primero, que es el que nos interesa en estos momentos, cuando la muerte tiene lugar con motivo de una súbita pendencia o de un arrebato de. cólera.
“Y 'se acusa a Saturnino Torres, porque con anterioridad a la presentación de la acusación, o sea, allá por el día 28 de diciembre de 1922, y en el Distrito de Humaeao, o sea en la Municipalidad; de Humaeao, que forma parte del Distrito Judicial de Huma-eao, P. R., le dió muerte ilegal, con ocasión de un arrebato de có-lera, ' disparándole un tiro de revólver, al ’ser humano Donata Díaz, conocida también por Donata Fontánez. Y alega además la acusa-ción, que.el acusado-Saturnino Torres fué convicto por el Jurado de Humaeao, el día 17 de mayo de 1917, de un delito de asesinato en segundo grado, y fué sentenciado por dicha convicción, por la. Corte de Distrito de Humaeao, el día 21 de mayo de 1917, a la pena de reclusión perpetua, ’sentencia que le fué conmutada por el Gobernador de Puerto Rico a 25 años de presidio, el día 18 de
Vol. 39 —39 *610junio de 1921, no, habiendo sido dieba sentencia revocada, ni anu-lada ni declarada sin lugar.”
Por último dice el apelante que el veredicto es contrario a la prueba presentada.
Declaramos lo contrario, pues aparece de ella que el ape-lante era entonces un prófugo del presidio, que fué visto va-rias veces por el sitio donde vivía Donata Díaz, que era su mujer, y que la noche en que ocurrió la muerte de que se acusa al apelante éste fué visto entre ocho y nueve de la noche en la casa de Donata Díaz por Eosendo Algarín, quien vivía inmediato a ella y vió cuando el acusado cargó un re-vólver con dos balas y disparó un tiro en la cabeza de Do-nata Díaz, la que según varios testigos era conocida también por Donata Fontánez, la que cayó al suelo y después de es-tirarla en el piso y poner el revólver cerca de ella se mar-chó de la casa. El revólver fué encontrado cerca de la mano derecha de ella, teniendo dos cápsulas nuevas puestas, de las que sólo una estaba disparada y teniendo Donata una he-rida de bala en la sien izquierda que le produjo la muerte. Esta declaración fué creída por el jurado, en lo que no ve-mos que cometiera error alguno. ■

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Texidor no intervino.